Citation Nr: 0947144	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  08-30 335	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the veteran's death as a 
result of VA medical treatment.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 
1972.  He died in November 2007.  The appellant is his widow.  

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2008 rating action that denied compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
the veteran's death as a result of VA medical treatment.

In May 2009, the appellant testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.  The competent and persuasive medical evidence establishes 
that the veteran's death was not proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
during medical treatment, or an event not reasonably 
foreseeable during such treatment.




CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the veteran's death as a 
result of VA medical treatment are not met.      38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 
3.159, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

A January 2008 pre-rating RO letter informed the appellant of 
the VA's responsibilities to notify and assist her in his 
claim, and what was needed to establish entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (evidence showing that the Veteran died as 
a result of VA hospitalization or treatment, and that the 
cause of such disability was VA fault, or his death was not a 
reasonably expected result or complication of the VA care or 
treatment).  Thereafter, she was afforded opportunities to 
respond.  The Board thus finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support her claim, and has been provided ample 
opportunity to submit such information and evidence.  

Additionally, the 2008 RO letter provided notice that the VA 
would make reasonable efforts to help the appellant get 
evidence necessary to support her claim, such as medical 
records (including private medical records), if she gave it 
enough information, and, if needed, authorization to obtain 
them.  That letter further specified what evidence the VA had 
received, what evidence the VA was responsible for obtaining, 
to include Federal records, and the type of evidence that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2008 RO letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by her and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify an appellant of (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; and (3) the evidence, if any, to be 
provided by her.  As indicated above, all 3 content of notice 
requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the 
January 2008 document fully meeting the VCAA's notice 
requirements was furnished to the appellant prior to the 
April 2008 rating action on appeal.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate her claim, 
to include records of the veteran's VA medical treatment from 
1999 to 2007.  In March 2008, a VA physician reviewed the 
latter medical records and specifically addressed medical 
questions pertaining to the claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for the 
veteran's death as a result of VA medical treatment.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The Board also finds that the record presents no 
basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration. 

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, dependency and indemnity 
compensation under 38 U.S.C.A. § 1151 shall be awarded for a 
qualifying death of a veteran in the same manner as if such 
additional disability was service connected.  A qualifying 
death is one which is not the result of a veteran's willful 
misconduct, and which was caused by hospital care, medical or 
surgical treatment, or examination furnished him under any 
law administered by the VA, and the proximate cause of the 
death was          (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's death.  Merely showing that he 
received care, treatment, or examination and that he died 
does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless the VA's failure to timely diagnose and 
properly treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Death caused by a veteran's failure to follow properly-given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination.  38 C.F.R. 
§ 3.361(c)(3).

The proximate cause of death is the action or event that 
directly caused the death, as distinguished from a remote 
contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused his death (as 
explained in 38 C.F.R. § 3.361(c)); and the VA (i) failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, his 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's death was an event 
not reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, the VA will consider whether the risk 
of that event was the type of risk that a reasonable health 
care provider would have disclosed in connection with the 
informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2).  

In this case, the appellant contends that the Veteran died as 
a result of VA medical treatment.  She asserts that his death 
was proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in failing to timely diagnose and treat 
the metastatic colon carcinoma that caused his death.  She 
gave testimony to this effect at the May 2009 Board hearing.  
However, considering the evidence of record in light of the 
governing legal authority, the Board concludes that the 
competent and persuasive medical evidence establishes that no 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are 
warranted.  

The evidence of record includes numerous records of VA 
treatment and examinations of the Veteran for multiple 
complaints and disabilities from 1999 to 2007.

The death certificate indicates that the Veteran died on [redacted]
November 2007 at the age of 63 at the Rehabilitation and Care 
Center of Jackson County.  The underlying cause of death was 
metastatic colon carcinoma.  No autopsy was performed.

In March 2008, a VA physician reviewed the records of the 
veteran's VA medical treatment from 1999 to 2007 to determine 
whether the Veteran's death was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
during medical treatment, to include failing to timely 
diagnose and treat the metastatic colon carcinoma that caused 
his death, or an event not reasonably foreseeable during such 
treatment.

The VA physician noted that the Veteran had been followed by 
the VA for a variety of chronic medical conditions.  In 
particular, he had an extensive history of coronary artery 
disease, with the first documented myocardial infarction in 
1998, prior to VA treatment, with multiple cardiac admissions 
including referral to a VA medical facility for coronary 
artery bypass grafting in 1999, placement of an automatic 
internal pacemaker defibrillator (AIPD) at the private Barnes 
hospital in St. Louis in 2004, several admissions for cardiac 
evaluation related to triggering of the AIPD, and a second 
myocardial infarction following gallbladder surgery in 2006, 
with referral to a private hospital in Paducah for emergent 
cardiac catheterization and percutaneous coronary 
intervention.  He had a history of hypertension, diabetes 
complicated by gastroparesis, gastroesophageal reflux disease 
(GERD), and gastritis.

At the time of his evaluation for abdominal discomfort in 
2004, the Veteran was seen on several occasions by 
gastroenterology, surgical, and cardiology consultants who 
opined that surgery was not indicated for his 
gastrointestinal symptoms.  In subsequent visits in 2005, his 
abdominal discomfort was reported as having resolved, even 
with cessation of medications.  Multiple clinical assessments 
during this period included mention of normal bowel pattern 
with no gastrointestinal symptoms.  Based on this, the 
physician opined that there was no evidence that the 
veteran's gallbladder surgery was inappropriately delayed.  

With respect to the allegation that the Veteran should have 
undergone a colonoscopy following gallbladder surgery in 
August 2006 due to a complaint of abdominal pain, the VA 
doctor noted that a primary care physician (PCP) stated that 
the Veteran had no bowel symptoms or abdominal pain 2 weeks 
postoperatively, and that a nurse's note mentioned only some 
nausea.  Given the veteran's history of a recent myocardial 
infarction and emergent angioplasty, the VA physician opined 
that the failure to order a colonoscopy for the Veteran was 
consistent with the clinical situation.

When the Veteran presented to the emergency room in July 2007 
with complaints of abdominal pain, he was given a 
prescription for a PPI (consistent with his known prior 
history of GERD, gastritis, and gastroparesis) and scheduled 
for follow-up with his  PCP.  He did not have anemia, 
microcytosis, anisocytosis, or other laboratory evidence of 
occult blood loss.  He was seen by his PCP 2 days later, but 
returned in 2 more days with a first episode of rectal 
bleeding.  The Veteran was admitted and, when found to be 
stable, discharged for outpatient evaluation including 
gastrointestinal consultation, which was accomplished within  
4 days, and computerized tomography (CT) of the abdomen.  He 
was unable to complete the CT due to back pain, but also 
developed worsening diabetic control, requiring initiation of 
insulin therapy in late July.  He was to have had a flexible 
sigmoidoscopy (FS) on 6 August, the choice of which allowed a 
limited procedure without the risk of intravenous sedation, 
given his significant cardiac history.  The FS was performed 
on 6 August with negative findings (insertion was to 35 cm., 
but poor preparation prevented complete assessment).  The 
gastroenterologist then recommended proceeding with 
colonoscopy due to the lack of a confirmed etiology for the 
rectal bleeding.  The requirement for full bowel preparation 
and intravenous sedation resulted in some delay while the 
veteran's diabetes was stabilized with the new insulin 
regimen.  He was seen for follow-up by the gastroenterologist 
in September with a plan for a full colonoscopy on 2 October, 
and noted to be anesthesia class 3 for this procedure.  On 
the day of this procedure, the Veteran presented with 
tachycardia and hypotension, requiring admission for 
stabilization prior to the procedure.  He was able to undergo 
colonoscopy on 10 October, with the diagnosis of cancer in a 
mass at 35-40 cm. from the rectal verge, and CT confirmed 
liver metastases.

Based on his review of the records, the VA physician opined 
that the veteran's death was not the result of improper or 
incomplete treatment, or failure to timely diagnose and treat 
the condition which caused his death.  He also opined that 
his death was not the result of carelessness, negligence, 
lack of proper skill, or error in judgment, or that it was 
the result of an event that could have been foreseen or 
anticipated by a competent and prudent physician.  

The VA physician noted that the Veteran had been followed for 
9 years at the VA medical facility, and had had the benefit 
of continuous care by primary care providers supplemented by 
consultation with gastroenterologists, cardiologists, 
surgeons, and other specialists.  When care could not be 
provided at the home VA medical facility, it was arranged at 
other VA medical facilities, and when urgent conditions 
precluded transfer to another VA medical facility, it was 
provided at private medical facilities on referral from the 
VA.  As noted above, the VA physician opined that the 
decision to delay the veteran's cholecystectomy was 
appropriate under the circumstances in 2004, and there was 
not an indication for a colonoscopy in August 2006, given his 
recent cardiac event and minimal gastrointestinal symptoms.

At the time of the veteran's presentation with bleeding and 
abdominal pain, appropriate evaluation for colon cancer was 
initiated, including a gastrointestinal consultation within 4 
days, and a plan for radiological and endoscopic diagnostic 
procedures.  Unfortunately, the veteran's significant medical 
co-morbidities, particularly the serious cardiac condition 
and diabetes, complicated the treatment plan and resulted in 
several delays.  The first diagnostic procedure was the FS 
accomplished within 2 weeks of the consultation (and, as 
noted above, this was an appropriate initial procedure under 
the circumstances).  The full colonoscopy was delayed by the 
need to control the veteran's diabetes, stabilize his cardiac 
condition, and obtain a full preparation, and was again 
delayed by the veteran's medical instability.  The VA 
physician opined that a full colonoscopy at an earlier date 
would have resulted in an earlier diagnosis, but he did not 
feel that the delay between the initial gastrointestinal 
procedure in August and the eventual colonoscopy in early 
October would have resulted in an improved prognosis.  The VA 
physician found that the delays were primarily related to the 
management of the veteran's co-morbid conditions, and not due 
to an inappropriate diagnostic plan.          

The Board finds that the 2008 VA physician's opinion that the 
veteran's death was not proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA during 
medical treatment from 1999 to 2007, or an event not 
reasonably foreseeable during such treatment, is supported by 
his comprehensive review of the documented medical evidence, 
and clearly explained reasons and bases.  Thus, the Board 
considers that physician's report to be of great probative 
value and dispositive of the appellant's contentions in this 
matter on appeal, inasmuch as it is the sole competent 
evidence to address the matter.  Significantly, the appellant 
has not presented or alluded to the existence of any medical 
evidence or opinion that supports her contentions.  

With respect to the appellant's contentions alleging 
carelessness, negligence, etc. during VA medical treatment of 
the Veteran, or an event not reasonably foreseeable during 
that treatment, as a layman without the appropriate medical 
training and expertise, she is not competent to render a 
probative opinion on such medical matters.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski,  2 Vet. App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997)  (a layman is generally 
not capable of opining on matters requiring medical 
knowledge).  Hence, the appellant's own assertions in this 
regard have no probative value.  The Board also points out 
that it cannot exercise its own independent judgment on 
medical matters.  See Colvin v. Derwinski, 1 Vet. App. 171, 
173 (1991).

As the competent medical evidence in this case establishes 
that the Veteran's death was not proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
during medical treatment, or an event not reasonably 
foreseeable during such treatment, the Board finds that the 
criteria for compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 are not met; hence, the claim on appeal 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for the veteran's death as a result of VA 
medical treatment are denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


